DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 54 is objected to because there is a typo in line 6 regarding “a surgical handpiece having at a distal end” instead of “a surgical handpiece having 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 56-58 and 63 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 56 recites the limitation "the amount of fluid remaining" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 57 recites the limitation "the amount of fluid remaining stored" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 58 recites the limitation "the amount of fluid remaining stored" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 63, the claim limitation “The system of claim 50” in line 1 renders the claim indefinite. The dependency of claim 63 is unclear because claim 50 is canceled. For examination purposes, Claim 63 has been interpreted to be dependent on claim 54. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 54-63 are rejected under 35 U.S.C. 103 as being unpatentable over Eddo et al. (US 2016/0367735) in view of Duchon et al. (US 2004/0092885).

Regarding claim 54, Eddo discloses a system (system 10) for delivering a balanced salt solution (BSS) from a container (“A tertiary peristaltic pump and an additional fluid reservoir may be provided to pressurize a balanced salt solution (BSS) bag” [0016]), the system comprising: 
a surgical console (console 14 having controller 40), having at least one system bus communicatively connected to at least one computing processor capable of accessing at least one computing memory associated with the at least one computing processor (“Controller 40 may include an embedded microcontroller and/or many of the components of a personal computer, such as a processor, a data bus, a memory, input and/or output devices (including a touch screen user interface 42), and the like.” [0029]); 
a surgical handpiece (handpiece 12) having at a distal end and a proximal end (Figure 2, for example), the proximal end being communicatively connected to at least one irrigation line (Figure 2, from irrigation source 46) and at least one aspiration line (aspiration flow path 52; Figure 2); 
a fluidics pack (pressurized infusion pack 500) comprising a pressurized infusion tank (pressurized infusion tank 507); 
a BSS container (irrigation source 46; “An initial fluid intake line (from a balanced salt solution (BSS) source) may be provided to line 501,” [0037]); and 
a pump (peristaltic pump 501A) capable of transferring fluid from the BSS container to the pressurized infusion tank (“the system would make use of tertiary peristaltic roller from 501 to push fluid from the fluid source into tank 507.” [0041]); and 
a graphical user interface (touch screen user interface 42) capable of receiving input from a user on a starting volume of BSS in the BSS container.
Eddo fails to explicitly disclose the system for determining balanced salt solution (BSS) remaining in a container; and wherein the surgical console tracks a starting and ending encoder count to determine an amount of fluid transferred from the BSS container to the pressurized infusion tank.
Duchon teaches a system for determining fluid remaining in a container (“allows the system 10 to continuously and accurately calculate the volume of fluid remaining in the bottle 22” [0093]), the system comprising a surgical console (injector system 10); a fluid container (bottle 22); a pump (syringe plunger 20 of injector subassembly 16) capable of transferring fluid from the container to a pressurized infusion tank (syringe body 18; “When moved toward the proximal end 21 of the syringe body 18, the syringe plunger 20 creates a pressure differential in the syringe body 18 which draws contrast material from the radiographic material reservoir (bottle) 22, through the one-way valve 24 and into the syringe body 18.” [0031]); and a graphical user interface (user-interface subassembly 14) capable of receiving input from a user on a starting volume of fluid in the fluid container (“information input by the operator for the bottle size/volume of the injection fluid” [0093]); and wherein the surgical console tracks a starting and ending encoder count to determine an amount of fluid transferred from the container to the pressurized infusion tank (“an encoder or sensors 74 located on a motor in combination with a gear assembly 76 attached to a potentiometer track the volume of fluid used on the system 10 via the number of turns of the motor. This data, which may be used with optional information input by the operator for the bottle size/volume of the injection fluid, allows the system 10 to continuously and accurately calculate the volume of fluid remaining in the bottle 22.” [0093]).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the system of Eddo to be a system for determining balanced salt solution (BSS) remaining in a container; and wherein the surgical console tracks a starting and ending encoder count to determine an amount of fluid transferred from the BSS container to the pressurized infusion tank based on the teachings of Duchon to allow the system to accurately monitor the amount of BSS remaining the in the container in order avoid running out of BSS during a procedure within needing the prematurely replace the container and cause unnecessary waste (Duchon [0091]). 

Regarding claim 55, modified Eddo teaches the system of claim 54.
Modified Eddo fails to explicitly teach the surgical console is capable of calculating an amount of BSS remaining in the BSS container based on the difference between the starting volume and the starting and ending encoder count.
Duchon teaches a system for determining fluid remaining in a container (“allows the system 10 to continuously and accurately calculate the volume of fluid remaining in the bottle 22” [0093]), the system comprising a surgical console (injector system 10), a fluid container (bottle 22), and an encoder (encoder 74); wherein the surgical console is capable of calculating an amount of BSS remaining in the BSS container based on the difference between the starting volume and the starting and ending encoder count (“an encoder or sensors 74 located on a motor in combination with a gear assembly 76 attached to a potentiometer track the volume of fluid used on the system 10 via the number of turns of the motor. This data, which may be used with optional information input by the operator for the bottle size/volume of the injection fluid, allows the system 10 to continuously and accurately calculate the volume of fluid remaining in the bottle 22.” [0093]).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to further modify the system of Eddo to include the surgical console is capable of calculating an amount of BSS remaining in the BSS container based on the difference between the starting volume and the starting and ending encoder count based on the teachings of Duchon to allow the system to accurately monitor the amount of BSS remaining the in the container in order avoid running out of BSS during a procedure within needing the prematurely replace the container and cause unnecessary waste (Duchon [0091]). 

Regarding claim 56, modified Eddo teaches the system of claim 54. 
Modified Eddo fails to explicitly teach the amount of fluid remaining is stored in the surgical console.
Duchon teaches a system for determining fluid remaining in a container (“The sensors continuously track the fluid level in the reservoir 22 and send this information to the user-interface subassembly 14.” [0095]), the system comprising a surgical console (injector system 10) and a fluid container (bottle 22); and wherein the surgical console determines an amount of fluid transferred from the container to the pressurized infusion tank (“sensors or similar devices are positioned at various levels along the supply reservoir 22. The sensors continuously track the fluid level in the reservoir 22 and send this information to the user-interface subassembly 14.” [0095]), and the amount of fluid remaining is stored in the surgical console (“The information is them processed by the system 10 and communicated to the operator via the system display” [0095]).
Before the effective filing date of the claimed invention, it would have been obvious to further modify the system of Eddo to include that the amount of fluid remaining is stored in the surgical console based on the teachings of Duchon to accurately and effectively control the timing of when the BSS container needs to be replaced (Duchon [0095]). 

Regarding claim 57, modified Eddo teaches the system of claim 54. 
Modified Eddo fails to explicitly teach the amount of fluid remaining stored is periodically displayed on the graphical user interface.
Duchon teaches a system for determining fluid remaining in a container (“The sensors continuously track the fluid level in the reservoir 22 and send this information to the user-interface subassembly 14.” [0095]), the system comprising a surgical console (injector system 10), a fluid container (bottle 22), and a graphical user interface (user-interface subassembly 14); and wherein the surgical console determines an amount of fluid transferred from the container to the pressurized infusion tank (“sensors or similar devices are positioned at various levels along the supply reservoir 22. The sensors continuously track the fluid level in the reservoir 22 and send this information to the user-interface subassembly 14.” [0095]), and the amount of fluid remaining stored is periodically displayed on the graphical user interface (“The information is then processed by the system 10 and communicated to the operator via the system display” [0095]).
Before the effective filing date of the claimed invention, it would have been obvious to further modify the system of Eddo to include that the amount of fluid remaining stored is periodically displayed on the graphical user interface based on the teachings of Duchon to accurately and effectively control the timing of when the BSS container needs to be replaced (Duchon [0095]). 

Regarding claim 58, modified Eddo teaches the system of claim 54.
Modified Eddo fails to explicitly teach the amount of fluid remaining stored in the surgical console is reset when a change of the BSS container occurs.
Duchon teaches a system for determining fluid remaining in a container (“The sensors continuously track the fluid level in the reservoir 22 and send this information to the user-interface subassembly 14.” [0095]), the system comprising a surgical console (injector system 10) and a fluid container (bottle 22); wherein the surgical console determines an amount of fluid transferred from the container to a pressurized infusion tank (“sensors or similar devices are positioned at various levels along the supply reservoir 22. The sensors continuously track the fluid level in the reservoir 22 and send this information to the user-interface subassembly 14.” [0095]), the amount of fluid remaining is stored in the surgical console (“The information is them processed by the system 10 and communicated to the operator via the system display” [0095]), and the amount of fluid remaining stored in the surgical console is reset when a change of the container occurs (“When the bottle 22 is empty, the user of the device simply discards the empty bottle 22 and attaches a full bottle 22 of contrast media onto the contrast container spike 48.” [0092], wherein when a new bottle 22 is attached, the sensors disclosed in paragraph [0095] would track and send data about the new bottle to the subassembly 14).
Before the effective filing date of the claimed invention, it would have been obvious to further modify the system of Eddo to include the amount of fluid remaining stored in the surgical console is reset when a change of the BSS container occurs based on the teachings of Duchon to accurately and effectively control the timing of when the BSS container needs to be replaced (Duchon [0095]). 

Regarding claim 59, modified Eddo teaches the system of claim 54, wherein the pump is a flow based pump (“a second pump configured to transmit fluid from a fluid source to a pressurized infusion tank;” [Claim 1]; “wherein the second pump is either a peristaltic pump or a Venturi pump” [Claim 3]).

Regarding claim 60, modified Eddo teaches the system of claim 59, wherein the flow based pump is a peristaltic pump (“a second pump configured to transmit fluid from a fluid source to a pressurized infusion tank;” [Claim 1]; “wherein the second pump is either a peristaltic pump or a Venturi pump” [Claim 3]).

Regarding claim 61, modified Eddo teaches the system of claim 54, wherein the pump is a vacuum pump (“a second pump configured to transmit fluid from a fluid source to a pressurized infusion tank;” [Claim 1]; “wherein the second pump is either a peristaltic pump or a Venturi pump” [Claim 3]).

Regarding claim 62, modified Eddo teaches the system of claim 61 wherein the vacuum pump is a Venturi pump (“a second pump configured to transmit fluid from a fluid source to a pressurized infusion tank;” [Claim 1]; “wherein the second pump is either a peristaltic pump or a Venturi pump” [Claim 3]). 

Regarding claim 63, modified Eddo teaches the system of claim 50 [54], wherein the BSS container is selected from the group consisting of a bag (“a balanced salt solution (BSS) bag.” [0016]) and a bottle.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Suzuki (US 2008/0033349) discloses a system comprising a surgical console (control part 40), a surgical handpiece (handpiece 6) connected to an irrigation line (irrigation tube 15b) and an aspiration line (aspiration tube 17); a fluidics pack (cassette 30) comprising a pressurized infusion tank (chamber 50); an irrigation fluid container (irrigation bottle 10); and a pump (aspiration pump 19) capable of transferring fluid from the container to the pressurized infusion tank ([0031]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH J SWANSON whose telephone number is (571)270-0394. The examiner can normally be reached M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEAH J SWANSON/Examiner, Art Unit 3783                                                                                                                                                                                                        /AMBER R STILES/Primary Examiner, Art Unit 3783